Exhibit 10.1

AMENDMENT NO. 1

TO CERTAIN OPERATIVE AGREEMENTS

THIS AMENDMENT NO. 1 TO CERTAIN OPERATIVE AGREEMENTS dated as of April 21, 2011
(this “Amendment”) is by and among CONVERGYS CORPORATION, an Ohio corporation
(the “Lessee”); the various parties hereto from time to time as guarantors
(subject to the definition of Guarantors in Appendix A to the Participation
Agreement (hereinafter defined), individually, a “Guarantor” and collectively,
the “Guarantors”); WACHOVIA DEVELOPMENT CORPORATION, a North Carolina
corporation (the “Borrower” or the “Lessor”); the various banks and other
lending institutions which are parties hereto from time to time as holders of
the Credit Notes (subject to the definition of Credit Lenders in Appendix A to
the Participation Agreement, individually, a “Credit Lender” and collectively,
the “Credit Lenders”); the various banks and other lending institutions which
are parties hereto from time to time as holders of the Mortgage Notes (subject
to the definition of Mortgage Lenders in Appendix A to the Participation
Agreement, individually, a “Mortgage Lender” and collectively, the “Mortgage
Lenders”); (the Lessor, each Credit Lender and each Mortgage Lender may be
referred to individually as a “Primary Financing Party” and collectively as the
“Primary Financing Parties”); and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as the agent for the Primary Financing Parties and
respecting the Security Documents, as the agent for the Secured Parties (in such
capacity, the “Agent”). Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings set forth in Appendix A to the Participation
Agreement.

W I T N E S S E T H

WHEREAS, the parties hereto are parties to that certain Amended and Restated
Participation Agreement dated as of June 30, 2010 (as previously or hereinafter
amended, modified, extended, supplemented, restated and/or replaced from time to
time, the “Participation Agreement”) and certain other Operative Agreements;

WHEREAS, the Lessee has requested certain amendments to the Operative
Agreements;

WHEREAS, the parties hereto have agreed to the requested amendments on the terms
and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

ARTICLE I

AMENDMENTS

1. The following defined terms are hereby added to Appendix A to the
Participation Agreement in appropriate alphabetical order:

“Cellular Interests” means the Lessee’s limited partnership interests in the
Cellular JVs.

“Cellular JVs” means Cincinnati SMSA Limited Partnership and Cincinnati SMSA
Tower Holdings LLC.



--------------------------------------------------------------------------------

“Cellular Subsidiary” means any Subsidiary that is engaged in no business or
business activity other than the ownership of Cellular Interests and activities
incidental thereto.

“Information Management Business” means the Lessee’s business that provides
billing and business support system (BSS) solutions.

2. The defined terms referenced below are hereby deleted in their entirety from
Appendix A to the Participation Agreement and are replaced by the following:

“Applicable Percentage” means, for any day, with respect to any Eurodollar Loan
or Eurodollar Lessor Advance or any ABR Loan or ABR Lessor Advance, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread - Credit Loans”, “Eurodollar Spread - Mortgage Loans”,
“Eurodollar Spread - Lessor Advances”, “ABR Spread - Credit Loans”, “ABR Spread
- Mortgage Loans”, or “ABR Spread - Lessor Advances”, as the case may be, based
upon the ratings by S&P and Moody’s, respectively, applicable on such date to
the Index Debt:

 

     Eurodollar Spread     ABR Spread  

Index Debt Ratings

   Credit
Loans     Mortgage
Loans     Lessor
Advances     Credit
Loans     Mortgage
Loans     Lessor
Advances  

Category 1

            

BBB- or higher/Baa3 or higher

     3.000 %      3.000 %      3.700 %      2.000 %      2.000 %      2.700 % 

Category 2

            

BB+/Ba1

     3.250 %      3.250 %      3.950 %      2.250 %      2.250 %      2.950 % 

Category 3

            

BB/Ba2

     3.500 %      3.500 %      4.200 %      2.500 %      2.500 %      3.200 % 

Category 4

            

BB-/Ba3

     3.875 %      3.875 %      4.575 %      2.875 %      2.875 %      3.575 % 

Category 5

            

lower than BB-/lower than Ba3

     4.250 %      4.250 %      4.950 %      3.250 %      3.250 %      3.950 % 

For purposes of the foregoing, (i) if either S&P or Moody’s shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by S&P and Moody’s for the Index
Debt shall fall within different Categories, the Applicable Percentage shall be
based on the higher of the two ratings unless one of the two ratings is more
than two ratings levels lower than the other, in which case the Applicable
Percentage shall be determined by reference to the Category one level below that
of the higher of the two ratings; and (iii) if the rating established or deemed
to have been established by S&P or Moody’s for the Index Debt shall be changed
(other than as a result of a change in the rating system of S&P or Moody’s),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency. Each change in the Applicable Percentage shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of S&P or Moody’s shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Lessee, the Lessor and the Lenders

 

2



--------------------------------------------------------------------------------

shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Percentage shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and each request,
rule, guideline or directive thereunder or issued in connection therewith shall
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.

“Consolidated EBITDA” means, for any fiscal period, with respect to the Lessee
and the Consolidated Subsidiaries, Consolidated Net Income for such period plus,
to the extent deducted in computing such Consolidated Net Income, without
duplication, the sum of (a) income tax expense, (b) interest expense (including
the aggregate yield (expressed in US Dollars) obtained by the purchasers or
investors under any Securitization Transactions on their investments in accounts
receivable of the Lessee and the Subsidiaries during such period, determined in
accordance with generally accepted financial practice and the terms of such
Securitization Transactions), (c) depreciation and amortization expense, (d) any
non-cash extraordinary or non-cash non-recurring losses, (e) non-cash pension
settlement charges in an aggregate amount during the term of this Agreement not
to exceed $25,000,000 in respect of items that will not require cash payments to
be made in future periods, and (f) other non-cash items (other than accruals)
reducing Consolidated Net Income, minus, to the extent added in computing such
Consolidated Net Income, without duplication, the sum of (i) interest income,
(ii) any extraordinary or non-recurring gains and (iii) other non-cash items
increasing Consolidated Net Income, and minus any cash payments made in respect
of items reflected or to be reflected as non-cash charges reducing Consolidated
Net Income during past or future periods, all as determined on a consolidated
basis in accordance with GAAP. In the event that there shall have occurred any
acquisition or disposition by the Lessee or a Subsidiary of a business or
business unit during any period for which Consolidated EBITDA is to be
determined, such determination shall be made on a pro forma basis (in accordance
with Regulation S-X under the Securities Act of 1933) as if such acquisition or
disposition and any related incurrence or repayment of Indebtedness had occurred
on the first day of such period. Following any Permitted Cellular Monetization,
calculations of Consolidated EBITDA shall exclude, on a pro forma basis, items
of income and expense attributable to any Cellular JV or Cellular Subsidiary
with respect to which such Permitted Cellular Monetization shall have occurred.

“Consolidated Interest Expense” means, for any fiscal period, the aggregate of
all interest expense of the Lessee and the Consolidated Subsidiaries for such
period that, in accordance with GAAP, is or should be included in “interest
expense” reflected in the income statement for the Lessee and the Consolidated
Subsidiaries (but excluding any amortization of original issue discount in
respect of the Lessee’s 5.75% Junior Subordinated Convertible Debentures due
September 2029), all as determined on a consolidated basis in accordance with
GAAP, plus, for any fiscal period, the aggregate yield (expressed in US Dollars)
obtained by the purchasers under any Securitization Transactions on their
investments in accounts receivable of the Lessee and the Subsidiaries during
such period, determined in accordance with generally accepted financial practice
and the terms of such Securitization Transactions. In the event that there shall
have occurred any acquisition or disposition by the Lessee or a Subsidiary of a
business or

 

3



--------------------------------------------------------------------------------

business unit during any period for which Consolidated Interest Expense is to be
determined, such determination shall be made on a pro forma basis (in accordance
with Regulation S-X under the Securities Act of 1933) as if such acquisition or
disposition and any related incurrence or repayment of Indebtedness had occurred
on the first day of such period. Following any Permitted Cellular Monetization,
calculations of Consolidated Interest Expense shall exclude, on a pro forma
basis, items interest expense attributable to any Cellular JV or Cellular
Subsidiary with respect to which such Permitted Cellular Monetization shall have
occurred.

“Consolidated Total Debt” means, at any date, all Indebtedness of the Lessee and
the Consolidated Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP, plus, without duplication, the aggregate outstanding
principal amount of all Securitization Transactions; provided, that following
any Permitted Cellular Monetization, calculations of Consolidated Total Debt
shall exclude any Non-Recourse Indebtedness of any Cellular JV or Cellular
Subsidiary with respect to which such Permitted Cellular Monetization shall have
occurred.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such plan, in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status, as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA; (e) the incurrence by the Lessee or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Lessee or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Lessee or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Lessee or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Lessee or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status within the meaning of Section 432 of the Code
or Section 305 of ERISA.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Lessee that is not guaranteed by any other Person or subject to any other
credit enhancement; provided, however, only for so long as the Lessee Credit
Agreement is unsecured, this definition of “Index Debt” shall be deemed to refer
to “Corporate Family Rating” for Moody’s and “Corporate Credit Rating” for S&P.

“Lessee Credit Agreement” shall mean that certain $300,000,000 Four-Year
Competitive Advance and Revolving Credit Facility Agreement dated as of
March 11, 2011, by and among Convergys Corporation, the lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent thereunder, CitiBank, N.A.,
as Syndication Agent thereunder, BNP Paribas, The Bank of Nova Scotia, PNC Bank,
National Association, and Wells Fargo Bank, N.A., as Co-Documentation Agents
thereunder, and J.P. Morgan Securities LLC and CitiGroup Global Markets Inc., as
Joint Lead Arrangers and Joint Bookrunners thereunder, together with all
amendments, modifications, extensions, supplements, restatements and
replacements thereof.

“Material Subsidiary” means (a) any Subsidiary that directly or indirectly owns
or Controls any Material Subsidiary (unless the only Material Subsidiary
directly or indirectly owned or controlled by such Subsidiary is CMG Utah Inc.)
and (b) CMG Utah Inc. and any other Subsidiary (i) the revenues of which for the
most recent period of four fiscal quarters of the Lessee for which financial
statements have

 

4



--------------------------------------------------------------------------------

been delivered pursuant to Section 8.3A.1 (or, prior to the delivery of any such
financial statements, for the period of four fiscal quarters ended December 31,
2010) were greater than 1% of the Lessee’s consolidated revenues for such period
and (ii) the assets of which as of the end of such period were greater than 1%
of Lessee’s consolidated assets as of such date; provided that if at any time
(i) the aggregate amount of the revenues of all Subsidiaries that are not
Material Subsidiaries exceeds 5% of the Lessee’s consolidated revenues for the
most recent period of four fiscal quarters of the Lessee for which financial
statements have been delivered pursuant to Section 8.3A.1 (or, prior to the
delivery of any such financial statements, for the period of four fiscal
quarters ended December 31, 2010) or (ii) the aggregate amount of the assets of
all Subsidiaries that are not Material Subsidiaries exceeds 5% of the Lessee’s
consolidated assets as of the end of such period, the Lessee (or, in the event
the Lessee has failed to do so within 10 Business Days, the Agent) shall
designate sufficient Subsidiaries (which shall not include any Cellular JV or
Cellular Subsidiary in respect of which a Permitted Cellular Monetization shall
have occurred) as “Material Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries. For purposes of making the determinations required by
this definition, revenues and assets of Foreign Subsidiaries shall be converted
into US Dollars at the rates used in preparing the consolidated balance sheet of
the Lessee included in the applicable financial statements. Notwithstanding the
foregoing, a Subsidiary formed solely for the purpose of carrying out one or
more Securitization Transactions and owning no assets and conducting no business
other than those incidental to such Securitization Transactions shall not
constitute a Material Subsidiary. Notwithstanding the foregoing, any computation
of the Lessee’s consolidated assets or consolidated revenues for purposes of
this definition shall exclude the assets (and related revenues) subject to a
Securitization Transaction and the assets and revenues of any Cellular JV or
Cellular Subsidiary in respect of which a Permitted Cellular Monetization shall
have occurred.

“Non-Recourse Indebtedness” means Indebtedness of any Cellular JV or Cellular
Subsidiary; provided that (a) none of the Lessee or any other Subsidiary (other
than such Cellular JV or Cellular Subsidiary or any of its subsidiaries) is
directly or contingently liable (whether as an obligor or by way of any
Guarantee or other undertaking) for the payment of any principal, premium or
interest on such Indebtedness or for any fees, indemnities, expense
reimbursements or other amounts of whatever nature accrued or payable in
connection with such Indebtedness and (b) such Indebtedness is not, and does not
have the right to be, secured by any Lien on any asset of the Lessee or any
other Subsidiary (other than such Cellular JV or Cellular Subsidiary or any of
its subsidiaries).

“Permitted Cellular Monetization” means (a) any sale of any Cellular JV or
Cellular Subsidiary or any equity interest therein, or (b) any incurrence of
Non-Recourse Indebtedness by any Cellular JV or Cellular Subsidiary; provided
that immediately after the occurrence of any of the foregoing events, and giving
pro forma effect thereto and to any Restricted Payment made or to be made with
the proceeds thereof as if they had occurred at the beginning of the most recent
period of four fiscal quarters for which financial statements shall have been
delivered under Section 8.3A.1(a) or (b) (or, prior to the delivery of any such
financial statements, as of the beginning of the period of four fiscal quarters
ended December 31, 2010), (i) no Default or Event of Default shall exist and
(ii) in the case of any event referred to in clause (a) of this definition, the
Lessee’s ratio of (A) Consolidated Total Debt (reduced by any amount of such
proceeds used to repay Revolving Loans (as such term is defined in the Lessee
Credit Agreement), but only to the extent the Commitments (as such term is
defined in the Lessee Credit Agreement) shall have been simultaneously reduced
by a like amount), to (B) Consolidated EBITDA for such period of four fiscal
quarters, shall not be greater than 2.50 to 1.00.

“Rating Agencies” shall mean Moody’s and S&P or, in each case, any successor
nationally recognized statistical rating organization.

 

5



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any shares of stock or other
equity interests in the Lessee, or any payment (whether in cash, securities or
other property), on account of the purchase, redemption, retirement,
acquisition, cancelation or termination of any shares of stock or other equity
interests in the Lessee, and (b) any voluntary prepayment, purchase or
redemption of any Indebtedness of the Lessee or a Subsidiary that by its terms
is subordinated in right of payment, in whole or in part, to the obligations of
the Credit Parties under the Credit Documents.

“Securitization Transaction” means any transfer by the Lessee or any Subsidiary
of accounts receivable or interests therein, in a transaction designed to be
treated as a “true sale” transaction in a bankruptcy proceeding (though not
necessarily for accounting purposes), (a) to a trust, partnership, corporation
or other entity, which transfer is funded by the incurrence or issuance by the
transferee or any successor transferee of indebtedness or other securities that
are to receive payments from, or that represent interests in, the cash flow
derived from such accounts receivable or interests therein, or (b) directly to
one or more investors or other purchasers. The “amount” or “principal amount” of
any Securitization Transaction shall be deemed at any time to be the aggregate
principal or stated amount of the Indebtedness or other securities referred to
in such clause or, if there shall be no such principal or stated amount, the
uncollected amount of the accounts receivable or interests therein transferred
pursuant to such Securitization Transaction net of any such accounts receivable
or interests therein that have been written off as uncollectible.

“US Dollars” or “$” refers to lawful money of the United States of America.

3. The defined term “Fitch” is hereby deleted in its entirety from Appendix A to
the Participation Agreement.

4. Section 6.2(j) of the Participation Agreement is hereby deleted in its
entirety and is replaced by the following:

(j) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the end of the
most recent fiscal period for which financial statements have been delivered
pursuant to Section 8.3A.1(a) or (b), exceed the fair market value of the assets
of all such underfunded Plans by an amount that could reasonably be expected to
result in a Material Adverse Effect.

5. Section 8.3A.1 of the Participation Agreement is hereby amended as follows:

(a) The preliminary phrase immediately preceding Section 8.3A.1(a) is hereby
deleted in its entirety and is replaced by the following:

“The Lessee will furnish to the Agent for delivery to the Lessor and each
Lender”.

(b) Section 8.3A.1(e) is hereby amended by deleting the reference therein to
“Moody’s, S&P or Fitch” and replacing it with a reference to “Moody’s or S&P”.

 

6



--------------------------------------------------------------------------------

6. Section 8.3A.9 of the Participation Agreement is hereby amended by adding the
following sentence at the end of such section as follows:

“Concurrent with the delivery of the above-referenced joinder agreement for each
such Material Subsidiary, Schedule 6.2(m) and Exhibit L of this Agreement
automatically shall be deemed amended to include the applicable Material
Subsidiary, and the Agent and the Lessee shall coordinate to produce and
distribute the replacement Schedule 6.2(m) and Exhibit L.”

7. Section 8.3B.1 of the Participation Agreement is hereby amended as follows:

(a) Section 8.3B.1(b) is hereby deleted in its entirety and is replaced by the
following:

(b) Indebtedness (other than letters of credit) existing on the date hereof and
set forth on Schedule 8.3B.1, and extensions, renewals or replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that no additional Subsidiaries will be added as obligors or guarantors
in respect of any Indebtedness referred to in this clause (b) and no such
Indebtedness shall be secured by any additional assets (other than as a result
of any Lien covering after- acquired property in effect on the date hereof);

(b) Section 8.3B.1(e) is hereby amended by deleting the reference therein to
“additional Subsidiaries as obligors” and replacing it with a reference to
“additional obligors”.

(c) Section 8.3B.1(h) is hereby deleted in its entirety and is replaced by the
following:

(h) Securitization Transactions to the extent that the aggregate amount, without
duplication, of all Securitization Transactions does not at any time exceed
$200,000,000;

(d) Section 8.3B.1(i) is hereby deleted in its entirety and is replaced by the
following:

(i) Indebtedness consisting of actual or contingent reimbursement obligations in
respect of letters of credit in an aggregate amount at any time not in excess of
$40,000,000;

(j) Capital Lease Obligations in an aggregate amount not greater than
$100,000,000 resulting from sale and leaseback transactions in respect of the
Lessee’s properties;

(k) Non-Recourse Indebtedness of any Cellular Subsidiary incurred pursuant to or
created after any Permitted Cellular Monetization in respect of such Cellular
Subsidiary; and

(l) other Priority Indebtedness in an aggregate amount outstanding at any time
not greater than $50,000,000.

 

7



--------------------------------------------------------------------------------

8. Section 8.3B.2 of the Participation Agreement is hereby amended as follows:

(a) Section 8.3B.2(b) is hereby amended by deleting the reference therein to
“$10,000,000” and replacing it with a reference to “$15,000,000”.

(b) Section 8.3B.2(h) is hereby deleted in its entirety and is replaced by the
following:

(h) Liens securing Priority Indebtedness permitted under Section 8.3B.1(a),
(c) or (l).

(c) Section 8.3B.2(j) is hereby deleted in its entirety and is replaced by the
following:

(j) any Lien on any property or asset of any Cellular JV or Cellular Subsidiary
in respect of which a Permitted Cellular Monetization has occurred; and

(k) other Liens not specifically listed above securing obligations (other than
Indebtedness) not to exceed $1,000,000 at any one time outstanding.

9. Section 8.3B.3 of the Participation Agreement is hereby deleted in its
entirety and is replaced by the following:

8.3B.3 Sale and Lease-Back Transactions.

The Lessee will not, and will not permit any Subsidiary to, enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, except that the Lessee and its Subsidiaries
may enter into sale and leaseback transactions in respect of its properties so
long as any Capital Lease Obligations resulting from such transactions are
permitted under Section 8.3B.1(j).

10. Section 8.3B.4 of the Participation Agreement is hereby deleted in its
entirety and is replaced by the following:

8.3B.4 Fundamental Changes.

(a) The Lessee will not, and will not permit any Subsidiary to, merge or
consolidate with any other Person, or permit any other Person to merge or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing (i) any Subsidiary may merge into
the Lessee or any other Subsidiary; provided, that in the case of any merger of
one Subsidiary into another, if either of such Subsidiaries shall be a
Guarantor, the surviving or resulting Subsidiary must at all times after such
merger be a Guarantor; (ii) any Person other than a Subsidiary may merge with
the Lessee or a Subsidiary so long as (A) in the case of a merger to which the
Lessee is a party, the Lessee must be the surviving or resulting corporation,
(B) in the case of a merger to which a Subsidiary is a party, the surviving or
resulting Person must be a Subsidiary (and, if any such constituent Subsidiary
shall have been a Guarantor, a Guarantor) and (C) in the case of any merger
referred to in this clause (iii), the Lessee shall be in compliance on a pro
forma basis with the covenants set forth in Sections 8.3B.8 and 8.3B.9 as of the
end of and for the most recent

 

8



--------------------------------------------------------------------------------

period of four fiscal quarters for which financial statements shall have been
delivered pursuant to Section 8.3A.1 (or, prior to the delivery of any such
financial statements, the period of four fiscal quarters ended December 31,
2010), giving effect to such merger and any related incurrence or repayment of
Indebtedness as if it had occurred at the beginning of such period; and
(iii) any Subsidiary may liquidate or dissolve if the Lessee determines in good
faith that such liquidation or dissolution is in the best interests of the
Lessee and is not materially disadvantageous to the Primary Financing Parties.

(b) The Lessee will not, and will not permit any Subsidiary to, sell, transfer,
lease or otherwise dispose of assets (including the stock of any Subsidiary,
whether now owned or hereafter acquired), except that (i) the Lessee or any
Subsidiary may sell inventory or equipment in the ordinary course of business;
(ii) the Lessee or any Subsidiary may sell, lease or otherwise transfer any
assets to the extent that the assets so sold, leased or transferred in any
transaction have a book value not greater than $1,500,000, (iii) the Lessee or
any Subsidiary may sell, lease or otherwise transfer any of its assets to the
Lessee or to any Subsidiary; provided, that in the case of any such transfer to
a Subsidiary, if the transferor shall be the Lessee or a Guarantor, the
transferee Subsidiary must at all times after such transfer be a Guarantor;
(iv) the Lessee or any Subsidiary may transfer equity interests in any Cellular
JV or Cellular Subsidiary as part of a Permitted Cellular Monetization; (v) the
Lessee may sell or spin-off of the Information Management Business so long as
(A) no Default or Event of Default shall exist at the time thereof or after
giving pro forma effect thereto and (B) the ratio of (1) Consolidated Total Debt
(reduced by any amount of such proceeds used to repay Revolving Loans (as such
term is defined in the Lessee Credit Agreement), but only to the extent the
Commitments (as such term is defined in the Lessee Credit Agreement) shall have
been simultaneously reduced by a like amount) to (2) Consolidated EBITDA as of
the end of or for the most recent period of four fiscal quarters for which
financial statements have been delivered pursuant to Section 8.3A.1 (or, prior
to the delivery of any such financial statements, the period of four fiscal
quarters ended December 31, 2010), giving pro forma effect to such sale or
spin-off as if it had occurred at the beginning of such period, shall not be
greater than 2.50 to 1.00; and (vi) the Lessee and the Subsidiaries may effect
additional transfers, through sales, leases, mergers or otherwise, of assets
that in the aggregate do not account for more than (A) during any period of four
fiscal quarters, 5%, or (B) from and after the Effective Date, 10%, of the
consolidated assets or revenues of the Lessee and the Subsidiaries, as of the
end of or for the then most recent period of four fiscal quarters for which
financial statements have been delivered pursuant to Section 8.3A.1 (or, prior
to the delivery of any such financial statements, the period of four fiscal
quarters ended December 31, 2010).

(c) The Lessee will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Lessee and the Subsidiaries on the date of this Agreement and businesses
reasonably related thereto, provided that this paragraph (c) shall not apply to
any Cellular Subsidiary in respect of which a Permitted Cellular Monetization
shall have occurred.

11. Section 8.3B.5 of the Participation Agreement is hereby deleted in its
entirety and is replaced by the following:

8.3B.5 Transactions with Affiliates.

(a) The Lessee will not, and will not permit any Subsidiary to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except

 

9



--------------------------------------------------------------------------------

(i) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Lessee or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (ii) transactions between or
among the Lessee and the Subsidiaries (other than any Cellular Subsidiary or
Cellular JV in respect of which a Permitted Cellular Monetization shall have
occurred) not involving any other Affiliate and (iii) dividends or other
distributions (whether in cash, securities or other property) with respect to
any shares of any class of capital stock of the Lessee or any Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of capital stock of
the Lessee or any option, warrant or other right to acquire any such shares of
capital stock of the Lessee.

(b) The Lessee will not, and will not permit any Subsidiary to, make any
additional investments in or loans or advances to, or Guarantee any obligations
of, any Cellular Subsidiary or Cellular JV in respect of which a Permitted
Cellular Monetization shall have occurred, other than investments, loans,
advances and Guarantees in an aggregate amount not greater than $35,000,000 plus
the amount of any cash dividends or distributions from any such Cellular
Subsidiary or Cellular JV to the Lessee or any Subsidiary (other than to any
Cellular Subsidiary or Cellular JV) after the occurrence of such Permitted
Cellular Monetization.

12. Section 8.3B.6 of the Participation Agreement is hereby deleted in its
entirety and is replaced by the following:

8.3B.6 Restrictive Agreements.

The Lessee will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of (a) the Lessee or any Subsidiary to create, incur or permit to exist any Lien
upon any of the assets of the Lessee or any Subsidiary to secure the obligations
of the Lessee or such Subsidiary under the Credit Documents, or (b) any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Lessee or any
other Subsidiary or to Guarantee Indebtedness of the Lessee or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 8.3B.6 (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to restrictions and conditions
contained in any agreement governing Non-Recourse Indebtedness of a Cellular JV
or Cellular Subsidiary in respect of which a Permitted Cellular Monetization
shall have occurred and (iv) clause (a) of the foregoing shall not apply to
(A) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by clauses (d), (g), (h) or (j) of Section 8.3B.1 if such
restrictions or conditions apply only to the assets securing such Indebtedness
or (B) customary provisions in leases and other agreements restricting the
assignment thereof.

13. Section 8.3B.9 of the Participation Agreement is hereby deleted in its
entirety and is replaced by the following:

8.3B.9 Consolidated Total Debt to Consolidated EBITDA Ratio.

The Lessee will not at any time permit the ratio of (a) Consolidated Total Debt
at such time to (b) Consolidated EBITDA for the most recently ended period of
four consecutive fiscal

 

10



--------------------------------------------------------------------------------

quarters to be greater than (a) prior to December 31, 2012, 3.00 to 1.0, and
(b) on or after December 31, 2012, 2.75 to 1.0.

14. Section 8.3B.10 of the Participation Agreement is hereby deleted in its
entirety and is replaced by the following:

8.3B.10 Restricted Payments.

The Lessee will not declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that

(i) the Lessee may declare and pay dividends or make other Restricted Payments
that in either case are payable solely in additional shares of its common stock,

(ii) the Lessee may repurchase shares of stock or other equity interests upon
the exercise of stock options if such shares of stock or other equity interests
represent a portion of the exercise price of such options,

(iii) the Lessee may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans or agreements for directors, officers
or employees of the Lessee and the Subsidiaries,

(iv) the Lessee may effect a spin-off of the Information Management Business,

(v) the Lessee may make Restricted Payments with the cash proceeds of any
Permitted Cellular Monetization, and

(vi) the Lessee may make additional Restricted Payments at any time in an amount
not greater than the excess of (A)(1) $50,000,000 in the aggregate for the
period after the date hereof plus (2) 50% of Consolidated Net Income (to the
extent positive) for each period of two consecutive fiscal quarters, commencing
with the period of two fiscal quarters ending June 30, 2011, for which financial
statements shall have been delivered under Section 8.3A.1(a) or (b), minus
(3) 100% of Consolidated Net Income (to the extent negative) for each period of
two consecutive fiscal quarters, commencing with the period of two fiscal
quarters ending June 30, 2011, for which financial statements shall have been
delivered under Section 8.3A.1(a) or (b), minus (4) cash redemptions of the
Lessee’s 5.75% Junior Subordinated Convertible Debentures due September 2029 or
any other cash payments required in connection therewith, over (B) the aggregate
amount of all Restricted Payments theretofore made after the date of this
Agreement; provided, that no Restricted Payment shall be permitted under the
preceding clauses (iv) or (v) or this clause (vi) unless (x) at the time thereof
and after giving effect thereto, no Default or Event of Default shall exist, and
(y) after giving pro forma effect thereto and to any related incurrence of
Indebtedness, the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the end of and for the most recently ended period of four consecutive fiscal
quarters for which financial statements shall have been delivered under
Section 8.3A.1(a) or (b) (or, prior to the delivery of any such financial
statements, the period of four fiscal quarters ended December 31, 2010) shall
not exceed 2.00 to 1.00. For purposes of clause (vi) of the preceding sentence,
Consolidated Net Income for any period shall (i) exclude all income and losses
for such period of any Cellular JV or Cellular Subsidiary in respect of which a
Permitted Cellular Monetization has occurred,

 

11



--------------------------------------------------------------------------------

(ii) be increased by any non-cash extraordinary or non-cash non-recurring losses
or other non-cash items (other than accruals) reducing Consolidated Net Income
for such period, (iii) be reduced by any extraordinary or non-recurring gains
or other non-cash items increasing Consolidated Net Income for such period, and
(iv) be reduced by any cash payments made during such period in respect of items
reflected or to be reflected as non-cash charges reducing Consolidated Net
Income during past or future periods. Notwithstanding anything to the contrary
in this Section, the Lessee shall be permitted to make cash redemptions of its
5.75% Junior Subordinated Convertible Debentures due September 2029 or any other
cash payments required in connection therewith.

15. Schedule 6.2(m) to the Participation Agreement is hereby deleted in its
entirety and is replaced by the following:

SCHEDULE 6.2(m)

Material Subsidiaries

 

Convergys Information Management Group Inc., an Ohio corporation – 100% owned by
Convergys Corporation

    

Convergys EMEA Ltd – UK entity – ultimately 100% owned by Convergys Corporation

Convergys Customer Management Group Inc., an Ohio corporation – 100% owned by
Convergys Corporation

    

Convergys CMG UK Limited – UK entity – ultimately 100% owned by Convergys
Corporation

Convergys CMG Utah, Inc., a Utah corporation – 15% ultimately owned by Convergys
Information Management Group Inc. and 85% ultimately owned by Convergys Customer
Management Group Inc.

    

Asset Ohio Fourth Street LLC, an Ohio limited liability company – 100% owned by
Convergys Corporation

Encore Receivable Management, Inc., a Kansas corporation – 100% owned by
Convergys Customer Management Group Inc.

    

Convergys Cellular Systems Company, an Ohio corporation – 100% owned by
Convergys Information Management Group Inc.

Intervoice, Inc., a Texas corporation – 100% owned by Convergys Corporation

    

Convergys Customer Management International Inc., an Ohio corporation – 100%
owned by Convergys Customer Management Group Inc.

Convergys Government Solutions LLC, an Ohio limited liability company – 100%
owned by Convergys Corporation

    

Convergys Customer Management Group Canada Holding Inc., a Delaware corporation
– 100% ultimately owned by Convergys Customer Management Group Inc.

    

Brite Voice Systems, Inc., a Kansas corporation – 100% owned by Intervoice, Inc.

     Convergys Finance Corp., an Ohio corporation – 100% owned by Convergys
Corporation

 

12



--------------------------------------------------------------------------------

16. Exhibit L to the Participation Agreement is hereby deleted in its entirety
and is replaced by the following:

EXHIBIT L

STATES OF INCORPORATION/FORMATION AND

PRINCIPAL PLACE OF BUSINESS OF EACH CREDIT PARTY

(Pursuant to Section 6.2(o) of the Participation Agreement)

 

Credit Parties

  

State of

Incorporation /

Formation

  

State of Principal

Place of Business

Convergys Corporation

   Ohio    Ohio

Convergys Information Management Group Inc.

   Ohio    Ohio

Convergys Customer Management Group Inc.

   Ohio    Ohio

Convergys CMG Utah, Inc.

   Utah    Utah

Encore Receivable Management, Inc.

   Kansas    Kansas

Intervoice, Inc.

   Texas    Texas

Convergys Government Solutions LLC

   Ohio    Ohio

Asset Ohio Fourth Street LLC

   Ohio    Ohio

Convergys Cellular Systems Company

   Ohio    Ohio

Convergys Customer Management International Inc.

   Ohio    Ohio

Convergys Customer Management Group Canada Holding Inc.

   Delaware    Ohio

Brite Voice Systems, Inc.

   Kansas    Kansas

Convergys Finance Corp.

   Ohio    Ohio

17. Section 17.1(f) of the Lease is hereby deleted in its entirety and is
replaced by the following:

(f) (i) Any Credit Party or any subsidiary of any Credit Party shall fail to
make any payment (whether of principal or interest and regardless of amount
within applicable grace periods) in respect of any Material Indebtedness, when
and as the same shall become due and payable, or (ii) any event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or

 

13



--------------------------------------------------------------------------------

agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided, that this clause (f)(ii) shall not
apply to (A) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness or
(B) redemption of the Lessee’s 5.75% Junior Subordinated Convertible Debentures
due September 2029 required under the terms of the indenture governing such
debentures, or (iii) the occurrence of a Lessee Credit Agreement Event of
Default;

18. Section 17.1(r) of the Lease is hereby amended by deleting the reference
therein to “subsidiary” and replacing it with a reference to “Subsidiary”.

ARTICLE II

CONDITIONS PRECEDENT

This Amendment shall be effective and binding on the date (the “Amendment
Closing Date”) upon satisfaction of the following conditions (in form and
substance reasonably acceptable to the Agent):

(a) Executed Amendment. Receipt by the Agent of a copy of this Amendment duly
executed and delivered by the Borrower, the Agent, the Majority Secured Parties
and the Lessee.

(b) Officer’s Certificate. Receipt by the Agent of a certificate executed by a
responsible officer of the Lessee as of the date hereof stating that immediately
after giving effect to this Amendment and all the transactions contemplated to
occur on the date hereof, (A) no Lease Default or Lease Event of Default shall
have occurred and be continuing, (B) all representations and warranties of the
Credit Parties contained in this Amendment and in the Participation Agreement
and the other Operative Agreements (except those which expressly relate to an
earlier date, in which case such representations and warranties were true and
correct as of such earlier date) are true and correct, and (C) the Credit
Parties are in compliance with each of the financial covenants referenced in the
Participation Agreement.

(c) Legal Opinion. Receipt by the Agent of a legal opinion from counsel to the
Credit Parties.

ARTICLE III

MISCELLANEOUS

1. Representations and Warranties. The Lessee hereby certifies that each
representation and warranty of the Lessee in any Operative Agreement (as amended
by this Amendment) is true and correct as of the date hereof, except to the
extent that any such representation and warranty relates to an earlier date, in
which case such representation and warranty was true and correct as of such
earlier date.

2. Defaults and Events of Default. The Lessee hereby certifies that there is no
Default or Event of Default existing under any of the Operative Agreements as of
the date hereof, and the execution and delivery by the Lessee of this Amendment
will not result in any Default or Event of Default under any Operative
Agreement, as modified and amended pursuant to this Amendment.

3. Full Force and Effect. Except as modified by this Amendment, all of the terms
and provisions of the Operative Agreements (including Schedules and Exhibits)
shall remain in full force and effect.

 

14



--------------------------------------------------------------------------------

4. Costs and Expenses. In connection with the preparation, execution and
delivery of this Amendment, the Lessee agrees to pay all reasonable costs and
out-of-pocket expenses of (a) the Agent, including without limitation the
reasonable fees and expenses of Moore & Van Allen, PLLC and (b) the other
Primary Financing Parties.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart.

6. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW), EXCEPT TO THE
EXTENT THE LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED ARE REQUIRED TO
APPLY.

[signature pages follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

LESSEE:           CONVERGYS CORPORATION, as the Lessee     By:  

/s/ DAVID R. WIEDWALD

    Name:   David R. Wiedwald     Title:   Treasurer

(signature pages continue)

 

Amendment No. 1 to Certain Operative Agreements

Convergys Corporation



--------------------------------------------------------------------------------

GUARANTORS:           CONVERGYS CUSTOMER MANAGEMENT
GROUP Inc., as a Guarantor     By:  

/s/ DAVID R. WIEDWALD

    Name:   David R. Wiedwald     Title:   Treasurer    

CONVERGYS INFORMATION MANAGEMENT
GROUP INC., as a Guarantor

    By:  

/s/ DAVID R. WIEDWALD

    Name:   David R. Wiedwald     Title:   Treasurer     CONVERGYS CMG UTAH,
INC., as a Guarantor     By:  

/s/ ROBERT A. LENTO

    Name:   Robert A. Lento     Title:   President     ENCORE RECEIVABLE
MANAGEMENT, INC., as a
Guarantor     By:  

/s/ ANDRE S. VALENTINE

    Name:   Andre S. Valentine     Title:   Treasurer

(signature pages continue)

 

Amendment No. 1 to Certain Operative Agreements

Convergys Corporation



--------------------------------------------------------------------------------

    INTERVOICE, INC., as a Guarantor     By:  

/s/ ALAN ASHWORTH

    Name:   Alan Ashworth     Title:   Treasurer     CONVERGYS GOVERNMENT
SOLUTIONS LLC, as a Guarantor     By:  

/s/ EARL C. SHANKS

    Name:   Earl C. Shanks     Title:   Manager     ASSET OHIO FOURTH STREET
LLC, as a Guarantor     By:  

/s/ EARL C. SHANKS

    Name:   Earl C. Shanks     Title:   Treasurer     CONVERGYS CELLULAR SYSTEMS
COMPANY, as a Guarantor     By:  

/s/ DAVID R. WIEDWALD

    Name:   David R. Wiedwald     Title:   Treasurer

(signature pages continue)

 

Amendment No. 1 to Certain Operative Agreements

Convergys Corporation



--------------------------------------------------------------------------------

    CONVERGYS CUSTOMER MANAGEMENT
INTERNATIONAL INC., as a Guarantor     By:  

/s/ DAVID R. WIEDWALD

    Name:   David R. Wiedwald     Title:   Treasurer     CONVERGYS CUSTOMER
MANAGEMENT
GROUP CANADA HOLDING INC., as a Guarantor     By:  

/s/ CLAUDIA L. CLINE

    Name:   Claudia L. Cline     Title:   General Counsel     BRITE VOICE
SYSTEMS, INC., as a Guarantor     By:  

/s/ ALAN ASHWORTH

    Name:   Alan Ashworth     Title:   Treasurer     CONVERGYS FINANCE CORP., as
a Guarantor     By:  

/s/ DAVID R. WIEDWALD

    Name:   David R. Wiedwald     Title:   Treasurer

(signature pages continue)

 

Amendment No. 1 to Certain Operative Agreements

Convergys Corporation



--------------------------------------------------------------------------------

BORROWER AND LESSOR:

       

WACHOVIA DEVELOPMENT CORPORATION, as

the Borrower and as the Lessor

   

By:

 

/s/ WESTON R. GARRETT

   

Name:

 

Weston R. Garrett

   

Title:

 

Managing Director

(signature pages continue)

 

Amendment No. 1 to Certain Operative Agreements

Convergys Corporation



--------------------------------------------------------------------------------

THE AGENT:

       

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Agent

   

By:

 

/s/ WESTON R. GARRETT

   

Name:

 

Weston R. Garrett

   

Title:

 

Managing Director

(signature pages continue)

 

Amendment No. 1 to Certain Operative Agreements

Convergys Corporation



--------------------------------------------------------------------------------

LENDERS:

        THE BANK OF NOVA SCOTIA, as a Credit Lender    

By:

 

/s/ DIANE EMANUEL

   

Name:

 

Diane Emanuel

   

Title:

 

Managing Director

(signature pages continue)

 

Amendment No. 1 to Certain Operative Agreements

Convergys Corporation



--------------------------------------------------------------------------------

   

BNP PARIBAS LEASING CORPORATION, as a

Credit Lender and as a Mortgage Lender

   

By:

 

/s/ LLOYD G. COX

   

Name:

 

Lloyd G. Cox

   

Title:

 

Managing Director

(signature pages continue)

 

Amendment No. 1 to Certain Operative Agreements

Convergys Corporation



--------------------------------------------------------------------------------

   

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Mortgage Lender

   

By:

 

/s/ WESTON R. GARRETT

   

Name:

 

Weston R. Garrett

   

Title:

 

Managing Director

(signature pages end)

 

Amendment No. 1 to Certain Operative Agreements

Convergys Corporation